Title: To George Washington from Colonel Charles Cotesworth Pinckney, 9 June 1780
From: Pinckney, Charles Cotesworth
To: Washington, George



Charlestown [S.C.] June 9. 1780

Coll Cotesworth Pinckney presents his respectful Compliments to General Washington, and takes the Liberty of introducing to him the Bearer of this Note his Brother Major Thos Pinckney: Who being sent a few days before the surrender of Charlestown on some Business of importance by Genl Lincoln to the Governor, avoided the Captivity which attended those who remained in it; and now quits his Country, his Fortune and Family in conformity to those principles he has ever held virtuous. It is difficult for one Brother to speak without partiality of the Merit of another, but if Genl Washington will take the trouble of enquiring of Generals Lincoln or Howe, or any officer who has served in

this State concerning the Character of the Major, Coll Pinckney flatters himself it will appear not unworthy the Notice of General Washington considered either in the light of a Soldier, a Citizen, or a Gentleman: and if he should be so fortunate as to receive some of those marks of Civility and Favour from the General, which the Colonel was happy enough to experience in the Campaign of Seventy Seven, the Captivity of one Brother will be alleviated by reflecting on the situation of the other. Before Coll Pinckney concludes this Note, he takes the Liberty to mention that he is the Senior Colonel in the Southern Department captured in Charlestown, and in Case of an Exchange being upon the Carpet hopes that he will not be forgot.
